           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CINDY DAVIS, Individually
and on Behalf of All Others
Similarly Situated                                             PLAINTIFF

v.                        No. 3:18-cv-36-DPM

SKC ENTERPRISES INC,
d/b/a RENT ONE                                                DEFENDANT

                                ORDER
     Joint motion, NQ 25, noted. While the parties may agree on what
they can say about the settlement, it must be filed on the public docket.
Delock v. Securitas Security Services USA Inc., No. 4:11-cv-520-DPM,
NQ 70 at 3-4. If that's a deal breaker, then the parties should notify the
Court. Proposed agreement or notice due by 12 February 2019.
     So Ordered.

                                                        t-'
                                       D.P. Marshall Jr.
                                       United States District Judge
